

Exhibit 10.1


NAME
 
Susan Martin
 
POSITION
 
General Counsel & Corp. Secretary
Base Salary
 
$
405,000


 
2012 STPP AWARD*
 
 
 
Target Award (70%)
 
$
283,500


 
2013 STOCK OPTIONS**
 
 
 
Theoretical Value
 
$
91,125


 
2013 RESTRICTED STOCK**
 
 
 
Market Value
 
$
91,125


 
2013 PERFORMANCE UNITS**
 
 
 
Market Value
 
$
425,250


 
TOTAL VALUE OF PAY PROGRAM*
 
$
1,296,000


 
* Reflects post-promotion value
 
 
 
** Estimated value: Reflects post-promotion award based on today's market
 
 
 
 
 
Note: Ms. Martin is entitled to participate in the company's pension plan and
other retirement plans. In addition, Ms. Martin is eligible for an executive
financial planning benefit, executive life insurance and executive annual
physical benefit on a basis commensurate with other Executive Vice Presidents of
the company.






